PER CURIAM.
Movant appeals the denial, without a hearing, of his Rule 24.035 motion for post-conviction relief. He alleges he received ineffective assistance of counsel.
Movant was charged with sodomy, forcible rape, assault, and first-degree burglary. Pursuant to a plea bargain, the State dismissed all counts except for forcible rape. Movant pled guilty to forcible rape with the understanding the court would assess punishment without a jointly recommended sentence. The court imposed a life sentence.
Our review is “limited to a determination of whether the findings and conclusions of the trial court are clearly erroneous.” Rule 24.035(j). They are not.
No precedential value would be served by an extended opinion. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).